Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

             LONESTAR RESOURCES, INC. and Ezra Alderman Ranches, Inc.,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        Appellants’ motion to consolidate is granted. We order cause number 04-19-00729-CV
consolidated into cause number 04-19-00543-CV. The appeals will proceed as one case under
cause number 04-19-00543-CV. The issues are to be argued together in one brief, and if oral
argument is requested and granted, the entire case must be argued as a single appeal. The court
will dispose of the case in one opinion, judgment, and mandate.

        We order the clerk of this court to ensure that copies of all filings and correspondence in
cause number 04-19-00729-CV is transferred to cause number 04-19-00543-CV. The clerk is
further ordered to administratively close cause number 04-19-00729-CV.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court